Title: To James Madison from Elisha Copeland Jr., 29 October 1823
From: Copeland, Elisha Jr.
To: Madison, James


        
          Dr Sir
          Boston Oct 29, 1823
        
        Your esteemed favor dated 22d. Instt. is at hand this morning covering a check on the Mechanics Bank NewYork for $154.04 in bala my account of Cost & Expenses on Wine &c pr Hershell.
        I shall remit this Check to New York, & thus place it without loss.
        I am very glad to learn that the wine arrived safe. With much esteem Sir, Yr O. H. Sev.
        
          E. Copeland Junr
        
      